Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 05/11/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Peter Suchecki, Reg. No. 75,940, on 06/09/2022.

The following claims have been amended as follows:

	Listing of Claims:

1-9. 	(Canceled)

(Currently Amended)  A system, comprising:
a processor; and
a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, cause the processor to perform a method comprising:
receiving a user profile associated with a user, wherein the user profile includes a set of learning characteristics related to the user;
displaying a simulation associated with a learning session on an extended reality (XR) display, wherein non-critical content is occluded from the simulation to create a clean background surrounding critical content related to the learning session based in part on the set of learning characteristics, and wherein the non-critical content comprises objects within a learning environment that are not related to the learning session and the critical content comprises a teacher;
monitoring focus data from one or more communicatively coupled IoT devices, wherein the focus data is generated while the user is viewing the simulation;
comparing the focus data with one or more focus thresholds, wherein the focus thresholds are based in part on correlating historical focus data of the user and the set of learning characteristics; and
inserting a virtual artifact within the simulation in response to the one or more focus thresholds being met. 

 (Original)  The system of claim 10, wherein the method performed by the processor further comprises:
 		analyzing a plurality of learning characteristics related to a plurality of users; and
grouping the plurality of users into one or more learning groups based in part on the plurality of users having one or more similar learning characteristics, 
wherein the displaying of the simulation is modified based in part on at least one of the set of learning characteristics of the user matching a learning characteristic within the one or more learning groups.

 (Original)  The system of claim 10, wherein the set of learning characteristics are generated in part by analyzing a set of educational reports related to the user using natural language computing. 

  (Original)  The system of claim 10, wherein monitoring focus data from one or more IoT devices utilizes a feedback loop to capture interaction of the user when viewing the simulation.

 (Canceled)

 (Original)  The system of claim 10, wherein the method performed by the processor further comprises:
monitoring one or more performance factors of the user when the simulation is modified; and 
adjusting the one or more focus thresholds based in part on the performance factors. 

(Currently Amended)  A computer program product comprising a computer-readable storage medium having program instructions embodied therewith, wherein the computer-readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising:
receiving a user profile associated with a user, wherein the user profile includes a set of learning characteristics related to the user;
displaying a simulation associated with a learning session on an extended reality (XR) display, wherein non-critical content is occluded from the simulation to create a clean background surrounding critical content related to the learning session based in part on the set of learning characteristics, and wherein the non-critical content comprises objects within a learning environment that are not related to the learning session and the critical content comprises a teacher;;
monitoring focus data from one or more communicatively coupled IoT devices, wherein the focus data is generated while the user is viewing the simulation;
comparing the focus data with one or more focus thresholds, wherein the focus thresholds are based in part on correlating historical focus data of the user and the set of learning characteristics; and
inserting a virtual artifact within the simulation in response to the one or more focus thresholds being met. 

 (Original)  The computer program product of claim 16, wherein the method performed by the processor further comprises:
analyzing learning characteristics and focus data related to a plurality of users; and
grouping the plurality of users into one or more learning groups based in part on the plurality of users having one or more similar learning characteristics, 
wherein the displaying of the simulation is modified based in part on at least one of the set of learning characteristics of the user matching a learning characteristic within the one or more learning groups.

 (Original)  The computer program product of claim 16, wherein the set of learning characteristics are generated in part by analyzing a set of educational reports related to the user using natural language computing.

(Canceled) 

 (Original)  The computer program product of claim 16, wherein the method performed by the processor further comprises:
monitoring one or more performance factors of the user when the simulation is modified; and 
adjusting the one or more focus threshold based in part on the performance factors. 

(Canceled) 

(Canceled)  

(Currently Amended) The system of claim 10 [[21]], wherein the virtual artifact is inserted into the clean background surrounding the critical content related to the learning session. 

(Previously Presented) The system of claim 10, wherein the virtual artifact is determined from visual content preferences in the user profile. 

(Previously Presented) The system of claim 24, wherein the visual content preferences are based on a focus level for virtual artifacts that the user finds appealing, and wherein the focus level is determined in part from the focus data. 

(Previously Presented) The system of claim 25, wherein the virtual artifacts that the user finds appealing include animated virtual artifacts. 

(Previously Presented) The system of claim 10, wherein the learning characteristics are selected from a group of learning characteristics consisting of: behavioral data, focus data, learning history, educational grades, and educational content. 

(Previously Presented) The system of claim 10, wherein occluding non-critical content from the simulation comprises:
analyzing, using natural language computing, written and spoken content of the learning session associated to the simulation; and
determining, based on the analyzing, critical content and non-critical content related to the simulation.  

(Previously Presented) The system of claim 10, wherein the set of learning characteristics are generated in part through gamification. 

(Previously Presented) The system of claim 10, wherein the focus data includes heart rate data associated with the user. 


Allowable Subject Matter
Claims 10-13, 15-18, 20 and 23-30 are allowed.

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 5/11/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 10 and 16 when taken in the context of the claim as a whole.  Specifically, the combination at A system, comprising: a processor; and a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, cause the processor to perform a method comprising: receiving a user profile associated with a user, wherein the user profile includes a set of learning characteristics related to the user; displaying a simulation associated with a learning session on an extended reality (XR) display, wherein non-critical content is occluded from the simulation to create a clean background surrounding critical content related to the learning session based in part on the set of learning characteristics, and wherein the non-critical content comprises objects within a learning environment that are not related to the learning session and the critical content comprises a teacher; monitoring focus data from one or more communicatively coupled IoT devices, wherein the focus data is generated while the user is viewing the simulation; comparing the focus data with one or more focus thresholds, wherein the focus thresholds are based in part on correlating historical focus data of the user and the set of learning characteristics; and inserting a virtual artifact within the simulation in response to the one or more focus thresholds being met.
	At best, the prior arts of record, specifically, Ramer (US 2011/0258049) teaches, user profile suggest user interest about product service and location in augmented reality ([1976]),  Wilson (US 2020/0409455) teaches, IoT monitor focus and comparing with thresholds and based on the comparison modifying simulation ([abstract], [0027]). None of the references expressly teach wherein non-critical content is occluded from the simulation to create a clean background surrounding critical content related to the learning session based in part on the set of learning characteristics, and wherein the non-critical content comprises objects within a learning environment that are not related to the learning session and the critical content comprises a teacher
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 1 as a whole
Thus, other independent claim 16 is allowed over the prior arts of the record.
Claims 11-13, 15, 17-18, 20 and 23-30 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks recited on 05/11/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143

/BEAU D SPRATT/Primary Examiner, Art Unit 2143